[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this case, the court finds that the comparative negligence of the plaintiff was not greater than the negligence of the defendant and finds the issues for the plaintiff against the defendant in accordance with the following calculations: CT Page 5744
    Economic Damages:                       $6,964.22 ---------- Total fair, just and reasonable compensation for plaintiff's damages.                               $6,964.22 ---------- Percentage of plaintiff's contributory negligence as to           50% the damages                             -----
                                            $3,482.11 ---------- Damages
FLYNN, J.